I am unable to concur in the view that the verdict of the jury upon special issues Nos. 6 and 7 is in conflict with its verdict upon specially requested issues Nos. 2 and 3. It may be that the verdict upon all of said issues may not support a judgment, but not for the reason, I think, that the finding upon one or more issues is in conflict with a finding upon others. The subject-matter of special issues 6 and 7 is disability, the term disability being evidently used in the sense of incapacity. The subject-matter of specially requested issues Nos. 2 and 3 is injury. The court gave the jury the definition of injury, or personal injury, as follows: "You are instructed that wherever the term injury or personal injury is used in this charge it shall be construed to mean damage or harm to the physical structure of the body and such disease or infections as naturally result therefrom." This was the statutory definition, and it is apparent that the term is properly used to designate, under different conditions, two very different things, viz., "damage or harm to the physical structure of the body" and "such disease or infections as naturally result therefrom." In this case there was no question of the existence of an injury consisting of "such disease or infection as naturally result" from "damage or harm to the physical structure of the body." There was an issue of the existence of disease, but there was no contention that the disease had resulted from a broken wrist, or, in other words, from "damage or harm to the physical structure of the body." We may, therefore, for the purpose of testing the question at issue, regard the word "injury" as meaning simply "damage or harm to the physical structure of the body." The court in defining, or explaining, the term "total disability," after stating that it "does not imply an absolute disability to do any kind of labor," explains the term by stating, "and a person disqualified from performing the usual tasks of a workman in such a way as to render him unable to procure and retain employment, is ordinarily regarded as totally disabled." With these definitions, special issue No. 6 may be paraphrased without changing its meaning as follows: "Do you find and believe from a preponderance of the evidence that R. C. Barker was rendered unable to procure and retain employment as a natural result of damage or harm to the physical structure of the body, if any, sustained by him November 26, 1932?" Special issue No. 7 may be paraphrased as follows: "Do you find and believe from a preponderance of the evidence that said inability to procure and retain employment, if any you have found in answer to special issue No. 6, is permanent ?" The jury answered, "Yes."
Now, specially requested issue No. 2 may be paraphrased in the terms of the definitions as follows: "Do you find from a preponderance of the evidence that as a result of the damage or harm to the physical structure of the body of November 26, 1932, if any, the defendant sustained damage or harm to the physical structure of any part or portion of his body, other than to his left hand and left wrist?" The jury answered, "No." Specially requested issue No. 3 may be likewise paraphrased as follows: "Do you find from a preponderance of the evidence that as a result of the damage or harm to the physical structure of the body, if any, of November 26, 1932, if any, the defendant sustained damage or harm to the physical structure of any part or portion of his body other than to his left arm at or below the elbow ?" The jury answered this issue, "No." It is apparent that by specially requested issues 2 and 3 the jury was called upon to find whether injury to one part of the body had resulted in injury to another and different part of the body in the sense that damage or harm to the physical structure of one part of the body had resulted in damage or harm to the physical structure of another and different part of the body. The jury was not warranted in answering these issues in any other way than it did. There was no evidence of such facts. Great pain in other parts of the body than the arm or wrist resulting from injury to the arm or wrist would not in any proper sense be damage or harm to the physical structure of that part of the body where the pain appeared to be. Specially requested issues Nos. 2 and 3 were no doubt designed to call for findings of whether or not the effects of the injury, if any, to the arm or wrist were confined to the arm or wrist or extended to other parts of the body, but the issues were not so stated as actually to call for such findings. No question is presented of a waiver of the incorrectness of the statement of the issues. Our present inquiry is: Did the jury answer one thing in reference to some issues, and the contrary *Page 392 
with reference to the other issues? It seems to me its verdict is not subject to that criticism. If its answers to the specially requested issues are to be regarded as findings that the effects of the injury, which it found had been sustained to the arm or wrist, were confined to the arm or wrist, the judgment to be rendered upon the whole verdict should deny recovery of compensation for total and permanent incapacity. This is an entirely different question, as I see it, from that of whether no judgment at all is supported because of irreconcilable conflicts in the verdict.
I concur in the disposition required to be made of the case upon the first question discussed in the majority opinion.